PER CURIAM.
We have for review a petition by John T. Bond that he be allowed to resign from The Florida Bar for a period of not less than three years. The Florida Bar through counsel has concluded that the requested resignation will not adversely affect the public interest, purity of the courts, will not hinder the administration of justice, nor damage public confidence in the legal profession. It appears from the record that restitution has been made of moneys, possession of which by Respondent Bond was the subject of complaints to The Bar.
It is the judgment of the Court that Respondent be permitted to resign from the practice of law and membership in The Bar for three years, and thereafter until he shall have demonstrated to The Bar fitness to resume practice.
Costs of these proceedings shall be taxed against Respondent.
It is so ordered.
ROBERTS, C. J., and ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.